Case 1:19-cv-02521-JBW-RER Document 38-17 Filed 12/27/19 Page 1 of 1 PageID #: 730




                              INVESTMENT PROPERTIES STATUS
             Property                  Invested Money1                    Status           Request to
                                                                                            Freeze
                                                  Sold Properties
      567 Jerome Street,      $50,000 for title                 Sold without notice
      Brooklyn                                                  to Plaintiff on
                                                                11/14/19
      118-36 219th Street,  $50,000 for title                  Sold without notice
      Jamaica                $85,000 for renovations           to Plaintiff on
                                                                4/25/18
      909 Elton Street,     $50,000 for title                   Sold without notice
      Brooklyn                                                  to Plaintiff on
                                                                4/19/18
      243 Buttrick Avenue, $50,000 for title                    Sold without notice
      Bronx                                                     to Plaintiff on
                                                                1/31/17
      406 East 94th Street,  $50,000 for title                 Sold jointly through
      Brooklyn               $220,000 for renovations          911 Realty on
                             Numerous other expenses paid 4/19/2018
                              from 911 Realty Bank Account
                             Partial profit of $116,650 stolen
                              by Arihay from TD Bank
                              account

                  Remaining Properties As to Which Preliminary Injunction Is Sought
      317 East 31st Street,   $50,000 for title         State action                       Yes, if title
      Brooklyn                                          dismissed; title                   returned to
                                                        contested by third                 D’s
                                                        party
      844 Herkimer Street,  $50,000 for title          State action; motion               yes
      Brooklyn              $70,000 for renovations    to dismiss pending
      905 Mother Gaston     $50,000 for title          State action; motion               yes
      Boulevard, Brooklyn  Numerous expenses paid from to dismiss pending
                             911 Realty Bank Account
      118-26 220th Street, $50,000 for title            unknown                            yes
      Jamaica
      280 West 127th       $50,000 for title            unknown                            yes
      Street, New York


  1
   Plaintiff was told by Arihay that the Kaikov Defendants paid $50,000 for titles to each of the 10
  properties, i.e. $500,000 of the Investment Funds in total. Plaintiff has no knowledge of the
  actual amount that Arihay paid for the titles or how, in reality, the Investment Funds were spent.


                                                                             EXHIBIT 14
